Citation Nr: 1215821	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  04-12 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied service-connection claim for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for Ménière's syndrome with vertigo, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for sinusitis and sinus headaches, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Jeany Mark, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1951 to March 1953.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In October 2005, the Veteran testified at a personal hearing which was chaired by the undersigned Veterans Law Judge at the Board's offices in Washington D.C.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In November 2005, the Board issued a decision which in pertinent part (1) denied the Veteran's application to reopen his claim of entitlement to service connection for an acquired psychiatric disorder, (2) denied entitlement to service connection for Ménière's syndrome with vertigo, (3) reopened the claim of entitlement to service connection for sinusitis and sinus headaches, and (4) remanded the Veteran's sinusitis and sinus headaches claim for additional development.

The Veteran appealed the November 2005 Board decision and in January 2008 the United States Court of Appeals for Veterans Claims (Court) issued an Order granting the parties' Joint Motion for Remand and vacating and remanding the Board's November 2005 decision to deny the Veteran's application to reopen his service-connection claim for an acquired psychiatric disorder, and to deny entitlement to service connection for Ménière's syndrome with vertigo. 

The Board issued a second decision in July 2009 that denied the Veteran's service-connection claims for Ménière's syndrome with vertigo, and for sinusitis and sinus headaches.  In the same decision, the Board also denied the Veteran's request to reopen his service-connection claim for an acquired psychiatric disability.  The Veteran appealed each of these determinations to the Court, and in an August 2011 Memorandum Decision, the Court vacated the Board's July 2009 decision and remanded it for addition action in compliance with its instructions.  The Veteran's claims file has been returned to the Board for further appellate review.

In March 2012, the Veteran's attorney submitted additional medical evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction (AOJ).  See the March 12, 2012 letter from the Veteran's attorney, page 2; see also 38 C.F.R. § 20.1304 (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Remanded issues

As discussed in detail below, the Board is reopening the Veteran's service-connection claim for an acquired psychiatric disability herein.  The Veteran's reopened psychiatric disability claim, his service-connection claim for sinusitis and sinus headaches, and his service-connection claim for Ménière's syndrome with vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.






FINDINGS OF FACT

1.  In a March 1998 decision, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  The Veteran did not appeal this decision.

2.  The evidence associated with the claims folder subsequent to the Board's March 1998 decision has not been previously submitted to agency decisionmakers, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service-connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The Board's March 1998 decision which denied the Veteran's service-connection claim for an acquired psychiatric disability is final.  38 C.F.R. § 20.1100 (2011).

2.  Since the Board's March 1998 decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  Therefore, the claim is reopened.  38 U.S.C.A.        § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  The VCAA has since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the law is applicable to all claims filed on or after the date of enactment of VCAA, or filed before the date of enactment and not yet final as of that date.

The Board has considered this legislation with respect to the Veteran's application to reopen the previously disallowed service-connection claim for an acquired psychiatric disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board recognizes that, in its August 2011 Memorandum Decision, the Court specifically observed that the Veteran in this case did not receive adequate notice of the evidence needed to substantiate his claim to reopen.  See the Court's August 2011 Memorandum Decision, page 2.  Given the favorable action taken below regarding the Veteran's application to reopen his claim, any error in the duties to notify the Veteran of the evidence necessary to substantiate his claim to reopen, or to assist him in the development of his claim to reopen is now harmless.  The Board finds that further discussion of VCAA is not required with respect to this claim to reopen.  

Relevant law and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 3.303 (2011). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.
New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2011).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].

The Board denied the Veteran's service-connection claim for an acquired psychiatric disability in a March 1998 decision.  The Veteran did not appeal this decision, and it became final.  38 C.F.R. § 20.1100 (2011).
In essence, the Board denied the Veteran's service-connection claim in March 1998 based on a finding that there was no evidence demonstrating that the claimed disorder was related to the Veteran's service-connected hearing problems, which at the time consisted of otitis media with defective hearing.  See the Board's March 1998 decision, page 8.  

The Board's current inquiry will be directed to the question of whether any additionally submitted [i.e. after March 1998] evidence bears directly and substantially upon this prior Board finding.

Since March 1998, the Veteran has been awarded service connection for tinnitus.  See the RO's September 2003 rating decision.  The Veteran has recently submitted a medical report from a psychologist, Dr. C.L.R., suggesting that current medical research demonstrates a connection between tinnitus and depression, and asserting that it is as likely as not that the Veteran's service-connected tinnitus is a "contributing factor" to the Veteran's current major depressive disorder.  See the March 15, 2012 letter from Dr. C.L.R., page 2.  

The Board finds that the medical evidence noted above constitutes new and material evidence as to the issue on appeal, as such evidence was not of record prior to the last final denial of the Veteran's claim in March 1998, and relates to unestablished facts necessary to substantiate service-connection claim for an acquired psychiatric disability.  Indeed, the credibility of medical opinions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.  See Justus, supra.  Accordingly, there is sufficient new and material evidence to reopen the Veteran's claim.  See 38 C.F.R. § 3.156 (2011).  

The Board wishes to make clear that although there may be of record new and material evidence sufficient to reopen the Veteran's claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

For reasons which will be expressed below, the Board finds that additional development is required before the Veteran's reopened service-connection claim may be adjudicated on the merits.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, is reopened.  To that extent only, the appeal is allowed.


REMAND

The Board sincerely regrets the additional delay in adjudicating the Veteran's claims.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

Sinusitis and sinus headaches/Ménière's syndrome with vertigo

The Veteran is currently service-connected for tinnitus, for bilateral hearing loss, for chronic otitis media with scar on the right ear drum, and for residuals of a left eardrum perforation.  He contends that he has sinusitis and sinus headaches, as well as vertigo and/or Ménière's syndrome that are either related to his active duty service, or are aggravated beyond their normal progression by his service-connected ear disabilities.  

In a recent medical opinion submitted by the Veteran's attorney in March 2012, Dr. A.A. indicated that the Veteran suffers from a "constellation of symptoms" to include chronic otitis, hearing loss, tinnitus, chronic sinusitis, and vertigo that "more likely than not" had their origins in service.   Dr. A.A. noted that it is "not unreasonable" to label such symptoms as Ménière's disease, but emphasized that all his symptoms are interrelated and stem from his in-service otitis media and rupturing of the ear drum.  Dr. A.A. referenced a March 1992 report from Dr. J.C., who noted that the Veteran entered the Army in 1951 and shortly therafter "had a sinus problem that proceeded onto bilateral ear infections with apparent drainage spontaneously from both ears beginning on the right."  See Dr. A.A.'s January 30, 2012 letter.  

As noted above, a clear relationship has already been established between the Veteran's respective hearing loss, tinnitus, otitis media and eardrum perforation residuals and his in-service injuries, and VA has duly awarded the Veteran service connection for each.  Crucially however, the medical evidence of record is unclear as to the nature and etiology of the Veteran's sinus and dizziness problems.  

A reading of the claims file reveals that the Veteran complained of sinus trouble in service in March 1952 after he had already been diagnosed with otitis media and a left eardrum rupture, and there is no indication in the Veteran's service treatment records that such disabilities were actually caused by a sinus infection as is stipulated by Dr. A.A. and Dr. J.C. above.  The Veteran did however complain on one occasion of headaches in June 1951.  In any event, although the Veteran complained of headaches and sinus problems in service, his March 1953 separation examination pertinently included a "normal" clinical evaluation of his sinuses, and a VA examiner similarly noted no sinus problems just after his separation from service in July 1953.  Instead, a deviated septum was observed and diagnosed.  

Additionally, the Board notes that the Veteran did not complain of dizziness or balance problems in service, and no such difficulties were revealed or identified upon examination at the Veteran's separation from service in 1953. 

Although the Veteran has been diagnosed with sinusitis, sinus headaches, and vertigo since service, the record contains conflicting medical conclusions as to their respective etiologies.  Concerning the Veteran's sinus problems, Dr. J.H.D. noted in a July 31, 2001 statement that he treated the Veteran for his sinus problems, and that such were "caused by injuries received to his ears in the military service."  Significantly, Dr. J.H.D. provided no clinical rationale in support of this opinion.  In contrast, a VA examiner in June 2003 noted upon review of the Veteran's service records that it is more likely than not that his chronic sinusitis and his sinus headaches have "nothing to do with his ear problems or other problems he had in the service."  As noted by the Board in its November 2005 decision, this negative nexus opinion also lacked a supporting rationale adequate for adjudication purposes.  See the Board's November 2005 decision, page 16.  

Significantly, in October 2008, the same VA examiner stipulated in a new VA examination report that since there is no anatomical connection between the ear canal and the sinuses, "it is more likely than not that [the Veteran's] otitis media problems do not cause, aggravate, or worsen his maxillary sinus problems."  The examiner noted that the Veteran simply has "two problems not connected in any way."  Dr. A.A. specifically challenged this proposition in January 2012, noting that the "sinuses and inner ears are in fact quite close in proximity, made up of similar cell layers and subject to similar infections."  See Dr. A.A.'s January 30, 2012 letter, page 4.  

Concerning the Veteran's Ménière's disease/vertigo claim, Dr. G.S. noted in February 1999 that the Veteran's vertigo may be a component of cardiovascular compromise.  He also pointed out that with chronic tinnitus and episodes of vertigo, Ménière's disease "becomes a possibility."  Building off of this opinion, a June 2003 VA examiner attributed the Veteran's dizziness to his heart condition, ruling out vertigo or Ménière's disease as a possible diagnosis based on observations that the Veteran's dizziness subsided after he received a pacemaker in July 2000.  See the June 2003 VA examiner's report, page 8.  However, as pointed out by the Court in its August 2011 Memorandum Decision, the medical evidence of record dated subsequent to the Veteran's pacemaker placement pertinently documents continued complaints of dizziness, contrary to the observations of the June 2003 examiner. 

In December 2002 Dr. J.H.D. opined that the Veteran's recurrent vertigo is a symptom of inner ear disease, which "by history date[s] back to over 40 years ago having been hospitalized for severe infection several times in Pennsylvania and Germany."  Dr. J.H.D. noted that "[t]here is a history of severe infection with membrane rupture on several occasions dating back to 1952."   Unfortunately, like the June 2003 VA examiner's negative nexus opinion, Dr. J.H.D.'s positive opinion also appears to be based on an inaccurate or incomplete reading of the Veteran's medical history, which does not appear to include a prolonged history of severe ear infections on several occasions dating back to the Veteran's service.  

As noted above, Dr. A.A. has recently lumped all of the Veteran's current symptomatology [to include his sinus problems, vertigo problems and his service-connected otitis media, tinnitus and hearing loss] into one interrelated disability that "would not be unreasonable" to call Ménière's disease, but is best left undiagnosed.  See Dr. A.A.'s January 30, 2012 letter, page 2.  Such a conclusion is too vague for the purposes of this inquiry and neither serves to support or oppose the Veteran's current claim for service connection.  

Because open medical questions remain as to the nature and etiology of the Veteran's claimed sinusitis and vertigo disabilities, the Board believes a remand is necessary so that updated and thorough VA examinations can be scheduled, and so that comprehensive medical opinions may be obtained from a new VA examiner.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Acquired psychiatric disability

As noted in the analysis above, the Veteran's attorney has recently submitted a medical opinion from a psychologist, Dr. C.L.R., who pertinently determined that medical research exists suggesting that there is a link between tinnitus and depression.  She clarified that depression can be either a cause of, or an effect of tinnitus.  Having stated as much, Dr. C.L.R. indicated that since the Veteran had psychiatric complaints at the time of his discharge and is service connected for tinnitus, "there is the suggestion of a temporal association between his medical and emotional problems."  She also noted that given the research indicating a connection between tinnitus and depression, "it is as likely as not that tinnitus is a contributing factor in [the Veteran's] Major Depressive Disorder."  See Dr. C.L.R.'s March 15, 2012 letter.  

The Board finds Dr. C.L.R.'s opinion to be inadequate for two reasons.  First, although Dr. C.L.R. alludes to complaints of psychiatric problems upon the Veteran's separation from service, no such medical evidence verifies that such is the case.  Indeed, the Veteran's 1953 separation examination includes a "normal" clinical psychiatric evaluation.  Second, although Dr. C.L.R. has suggested that tinnitus can be the cause of depression or that depression can be the cause of tinnitus, she provided no clinical reason as to why she believes in this case the Veteran's tinnitus as likely as not caused or contributed to his depression and not vice versa.  

As above, open medical questions as to the etiology of the Veteran's claimed psychiatric disorder exist that must be answered by a medical professional.  On remand, a VA psychiatric examination should be scheduled to assess the nature and etiology of the Veteran's acquired psychiatric disability, to include as due to his other service-connected disabilities.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should send the Veteran a letter asking him to identify any additional medical treatment he has received for his claimed disabilities.  Thereafter, the RO should take appropriate steps to secure any medical treatment records so identified that are not already of record, to include all relevant updated VA treatment reports.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2011). 

2.  The RO should also send the Veteran a letter explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding each his service-connection claims on both a direct and secondary basis.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303 and 3.310, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  

3.  The RO should then schedule the Veteran for an VA Ear Nose and Throat (ENT) examination by an examiner other than the one who performed the Veteran's June 2003 and October 2008 VA examinations.  The examiner should review the Veteran's VA claims folder and a copy of this REMAND, and after a thorough examination, should offer opinions with supporting rationale as to each of the following questions:

a.) Does the Veteran have a current sinus 
disability, to include sinusitis and/or sinus headaches, that as likely as not (50 percent or better probability) had its onset in, or is otherwise related to his period of active duty military service dating from 1951 to 1953?  The examiner should specifically comment on the Veteran's complaints of sinus problems and headaches documented in his service treatment records.

b.) Does the Veteran have a current sinus 
disability, to include sinusitis and/or sinus headaches, that was as likely as not caused or aggravated beyond its normal progression by any combination of service-connected ear problems, to include hearing loss, tinnitus, otitis media, and/or residuals of a perforated left ear drum?  

The examiner should specifically comment upon the opinion of the October 2008 VA examiner, who stated that there is no connection between the ear canal and the sinuses, and the opposing opinion of Dr. A.A., who in January 2012 suggested that the sinuses and inner ears are in fact in close proximity and are subject to similar infections.

c.) Does the Veteran have a current stand-
alone disability characterized by dizziness or vertigo, to include Ménière's syndrome?  If so, is it as likely as not that such disability had its onset in, or is otherwise related to the Veteran's period of active duty military service dating from 1951 to 1953?  

If the Veteran's dizziness or vertigo are merely symptoms of another service-connected or nonservice-connected disease entity, this should be made clear.  

d.) If the Veteran has a current stand-alone 
disability characterized by dizziness or vertigo, to include Ménière's syndrome, is it as likely as not that such disability was caused or aggravated beyond its normal progression by any combination of service-connected ear problems, to include hearing loss, tinnitus, otitis media, and/or residuals of a perforated left ear drum?  

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The RO should then schedule the Veteran for a VA psychiatric examination.  The examiner should review the Veteran's VA claims folder and a copy of this REMAND, and after a thorough examination, should offer opinions with supporting rationale as to each of the following questions:

a.) Does the Veteran have a current 
psychiatric disorder, to include depression, that as likely as not (50 percent or better probability) had its onset in, or is otherwise related to his period of active duty military service dating from 1951 to 1953?

b.) Does the Veteran have a current 
psychiatric disorder, to include depression, that was as likely as not caused or aggravated beyond its normal progression by any combination of service-connected ear problems, to include hearing loss, tinnitus, otitis media, and/or residuals of a perforated left ear drum?  If the Veteran has a psychiatric disorder that is as likely as not caused or aggravated by another service-connected or nonservice-connected disease entity, this should be made clear.  The examiner should specifically comment upon the medical research referenced by Dr. C.L.R. in her March 2012 letter which she suggests demonstrates a causal link between tinnitus and depression.  

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After undertaking all required procedural development under the VCAA, and any other evidentiary development it deems necessary, the RO should review the Veteran's entire record and readjudicate the Veteran's service-connection claims.  If the claims are denied, in whole or in part, the RO should provide the Veteran and his attorney with a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


